787 F.2d 591
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.DONALD E. LAVERTY, Plaintiff-Appellant,JAMES M. HURT, ET AL., Plaintiffsv.ROBERT BROWN, JR.; THEODORE KOEHLER; DR. LARRY THORNTON; JOEMcMILLAN; WILLIAM JOHNSON; DENNIS HICKEY; ANDCHARLES ANDERSON, Defendants-Appellees.
85-1918
United States Court of Appeals, Sixth Circuit.
3/7/86

APPEAL DISMISSED
E.D.Mich.
ORDER
BEFORE:  MERRITT, WELLFORD and NELSON, Circuit Judges.


1
This matter is before the Court upon consideration of the appellant's motion for appointment of counsel.


2
A review of the record indicates that the defendants filed a motion to dismiss the complaint in the district court.  The defendants filed a supplement to the motion which consisted of a decision entered by a different district court on an allegedly identical complaint.  Appellant appealed from the supplement to the motion.


3
Rule 4(a), Federal Rules of Appellate Procedure, provides that in this type of case that a notice of appeal be filed within 30 days after entry of the district court's judgment or order.  This Court does not have jurisdiction to consider this appeal since there was no decision or order from which this appeal was taken.


4
It is ORDERED that the motion for counsel be denied and the appeal dismissed for lack of jurisdiction.